                IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF VIRGINIA




                        Alexandria Division


RAJESH GUPTA,

     Plaintiff,

V.                                Civil Action No. 1:19-cv-00109


FREDDIE MAC,

     Defendant.


                        MEMORANDUM OPINION


     THIS MATTER comes before the Court on a Motion for Summary

Judgment by Defendant Freddie Mac ("Defendant" or "Freddie

Mac"), pursuant to Rule 56 of the Federal Rules of Civil

Procedure. Fed. Rule Civ. Pro. 56.


     Plaintiff Rajesh Gupta ("Plaintiff") is an Asian Indian

resident of Illinois, who was 50 years old at the beginning of

this lawsuit. Between August 14, 2017 and January 9, 2019,

Plaintiff was employed by Defendant Freddie Mac as a Trade

Analyst Model Development Tech Lead. Plaintiff's employment

responsibilities included maintaining, enhancing and operating

software and supporting application development teams who used

the Nimble Development Methodology as a means of developing and

deploying business software. Further, as part of his employment

arrangement, Plaintiff agreed to relocate from his home in
